DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 27 January 2022. As directed by the amendment claims 1-3, 5-10, and 13-15 have been amended, and claims 4 and 11 have been cancelled. Thus, claims 1-3, 5-10, and 12-15 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Weigand on 05 February 2022.
The application has been amended as follows: 
Claims 1-3 and 5-7 are cancelled.

Reasons for Allowance
Claims 8-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a user terminal comprising a controller configured to: control, in response to a user being in a sleep state, at least one home appliance according to a sleep environment setting, and control, in response to the user being in an awake state before a predetermined wake-up time, the at least one home appliance according to an awake state setting, wherein to determine . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791